Citation Nr: 0929460	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for chronic pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 
1991.  The Veteran also had a period of active duty training 
(ACDUTRA) with the Michigan National Guard from June 10 to 
24, 2000.  Relevant to the issues on appeal, the Veteran also 
had a period of inactive duty training (INACDUTRA) with the 
Michigan National Guard from January 8 to 9, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Regional Office (RO) in 
Detroit, Michigan rating decision, which denied the claims on 
appeal.

The Veteran's case was remanded by the Board for additional 
development in August 2007.  The case is once again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for 
asthma, chronic bronchitis, and chronic pneumonia.  Having 
reviewed the claims file, the Board finds that additional 
development is once again necessary prior to the adjudication 
of these claims.

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
As noted above, this matter was remanded to permit the RO the 
opportunity to obtain outstanding personnel and medical 
records, to include VA and private medical records and 
reserve personnel and medical records.  To that end, the RO 
verified with the VA's Records Management Center that records 
were unavailable from November 1991 to October 1996 for the 
Veteran's Army Reserve service.  The RO also made two 
requests, in January 2008 and November 2008, to the Michigan 
Army National Guard Company identified by the Veteran as his 
unit.  The requests to the Michigan Army National Guard asked 
for all military service medical treatment records, all 
physical examinations, any line of duty determinations, and 
verification of all periods of service.  The Michigan Army 
National Guard did not respond to either request.  The RO 
documented its efforts to obtain the National Guard records 
in a January 2009 Memorandum of Unavailability and the case 
was recertified to the Board.

In a June 2009 statement, the Veteran's representative 
asserted that the case must be remanded as the RO's efforts 
to obtain certain medical records from the Army Reserves and 
Michigan Army National Guard were inadequate.  The Veteran 
has contended he incurred the above-referenced disabilities 
during periods of National Guard training from January 8 to 
9, 2000 and June 10 to 24, 2000.    

VA is generally required to make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a).  VA is required to obtain 
relevant records held by any Federal department or agency 
that the Veteran adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include 
service military records. 38 C.F.R. § 3.159(c)(2) (2008).  A 
remand is required to secure these records.  If no records 
are available, a negative reply to that effect is required.  

To this point, furthermore, the RO has sought the National 
Guard records only from the address of the Veteran's unit, as 
provided by the Veteran.  The Board observes that an 
alternative source for this information is the National 
Personnel Records Center (NPRC).  See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21-1MR, 
Part III, Subpart iii, Ch. 2 (December 13, 2005).  Under the 
circumstances of this case, the Board believes that further 
efforts to obtain the requested records could prove fruitful.  


Also, by failing to obtain the personnel and service 
treatment records, the requests of the August 2007 Board 
remand have not been answered.  If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board further observes that the February 2009 VA 
examination included a negative opinion on question of 
whether the Veteran's various respiratory disorders were 
related to his periods of ACDUTRA and/or INACDUTRA.  However, 
the examiner indicated that his opinion was based, in part, 
on the absence of documentation of treatment of his 
respiratory problems during his annual training.  If, and 
only if, medical records are obtained from the National Guard 
then a determination should be made as to whether an 
additional examination or addendum opinion is warranted.

The Board sympathizes with the frustrations inherent in a 
further remand of these claims.  To facilitate a speedy 
resolution, the Board encourages the involvement in the 
Veteran in obtaining either the requested records or a 
negative response from the Michigan National Guard.

Accordingly, the case is REMANDED for the following action:

1.  Request any associated medical or 
personnel records, i.e., line of duty 
determinations, point statements, hospital 
records, etc., from the Veteran's periods 
of ACDUTRA and INACDUTRA National Guard 
service, from all appropriate locations.  
If no such service medical or personnel 
records can be found, or if they have been 
destroyed, specific confirmation of that 
fact must be received.  Notify the Veteran 
as required.

2.  After the above is complete, 
readjudicate the Veteran's claim.  A 
determination should be made as to whether 
an additional VA respiratory examination 
or addendum opinion is warranted.  If one 
or more of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




